978 So. 2d 371 (2008)
Meredith SILMON and Jeff Silmon
v.
STATE of Louisiana, through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT, John Doe, Jane Doe, ABC Insurance Company, Robert D. Harkness, Jr. State Farm Mutual Automobile Insurance Company, and Allstate Insurance Company.
No. 2008-C-0554.
Supreme Court of Louisiana.
April 25, 2008.
In re Silmon, Meredith et al; Silmon, Jeff;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court *372 Div. F, No. 515043; to the Court of Appeal, First Circuit, No. 2007 CA 1276.
Denied.